Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about November 9, 2010, which, upon a finding of mental illness, terminated respondent mother’s parental rights and committed custody and guardianship of the child to petitioner agency and the Commissioner of Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The finding that respondent is mentally ill within the meaning of Social Services Law § 384-b (4) (c) and (6) (a) is supported by clear and convincing evidence. The agency presented testimony from two psychologists who, after reviewing respondent’s medical records and interviewing her, found that she suffers from schizoaffective disorder which affects her judgment and ability to parent. Her illness renders her incapable of caring for the child presently and for the foreseeable future (see Matter of Phajja Jada S. [Toenor Ann S.], 86 AD3d 438 [2011], lv denied 17 NY3d 716 [2011]).
Although respondent’s expert did not agree with the diagnosis, the court found that her expert, who had not thoroughly considered respondent’s extensive medical records, lacked credibility. There is no basis for disturbing this credibility determination, which is entitled to deference (see Matter of Kathleen OO., 232 AD2d 784 [1996]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Friedman, Richter and Abdus-Salaam, JJ.